Case 2:21-cv-02180-SHL-cgc Document 20 Filed 07/08/21 Page 1 of 2                        PageID 48




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION

JAMES E. TAGGART                                                                      PLAINTIFF


v.                                            CIVIL ACTION NO.: 2:21-CV-02180-SHL-cgc


KROGER LIMITED PARTNERSHIP I                                                  DEFENDANT


                                                                      JURY TRIAL DEMAND


                                 NOTICE OF SETTLEMENT

       Pursuant to Local Rule 83.13, the parties to this civil action hereby notify the Court that all

of the claims of the Complaint have been resolved. As such, the Parties are in the process of

finalizing settlement of this matter and will submit an Agreed Order of Dismissal with Prejudice

for the Court's consideration upon their finalization of the necessary documents.



       THIS the 8th day of July, 2021.

                                                      Respectfully submitted,
                                                      James E. Taggart, Plaintiff

                                                      BY: /s/ Kristy L. Bennett
                                                      Tressa V. Johnson BPR #26401
                                                      Kristy L. Bennett BPR #30016
                                                      JOHNSON AND BENNETT, PLLC
                                                      1331 Union Avenue, Suite 1226
                                                      Memphis, TN 38104
                                                      (901) 402-6515 (direct)
                                                      (901) 462-8629 (fax)
                                                      tressa@myjbfirm.com
                                                      kristy@myjbfirm.com
Case 2:21-cv-02180-SHL-cgc Document 20 Filed 07/08/21 Page 2 of 2                      PageID 49




                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing has been

filed with the Clerk of the United States District Court for the Western District of Tennessee using

the CM/ECF system. The Court’s CM/ECF system will send an email notification of the foregoing

filing to the following parties and counsel of record who are registered with the Court’s CM/ECF

system.

John R. Tarpley, (9661)
Lewis Thomason, P.C.
424 Church St., Suite 2500
Nashville, TN 37219
P: (615) 259-1395
F: (615) 259-1389
jtarpley@lewisthomason.com

Jonathan M. Kelly
Faith C. Whittaker
Dinsmore & Shohl LLP
255 East Fifth Street, Ste. 1900
Cincinnati, OH 45202
(513) 977-8594
Jon.kelly@dinsmore.com
Faith.whittaker@dinsmore.com


This the 8th day of July, 2021.

                                                             /s/ Kristy L. Bennett
                                                             Kristy L. Bennett
